                Case 2:17-cr-00212-MCE Document 107 Filed 01/06/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00212 MCE
12                                 Plaintiff,             STIPULATION TO SET MATTER FOR STATUS
                                                          HEARING REGARDING TRIAL SETTING AND
13                           v.                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                          TRIAL ACT; ORDER
14   POYA KHANJAN, AKA
       “SAMEER,”
15
                                  Defendant.
16

17
                                                  STIPULATION
18
            1.      On May 13, 2020, this Court issued General Order 618, which suspends all jury
19
     trials in the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
20
     this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial
21
     Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed
22
     district judges to continue all criminal matters to a date after May 2, 2021.1
23
            2.      California has continued to take action to combat the ongoing COVID-19 pandemic,
24
     which, as of January 4, 2021, has infected 2,420,894 California residents, resulting in the deaths of
25
     29,633 Californians. https://covid19.ca.gov/. The United States reported over 20 million cases of
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
                                                        1
30
              Case 2:17-cr-00212-MCE Document 107 Filed 01/06/21 Page 2 of 4


 1 COVID-19, with over 350,664 deaths. https://www.cdc.gov/coronavirus/2019-ncov/cases-

 2 updates/cases-in-us.html.

 3          3.      By previous order, this matter was set for a trial confirmation hearing on September 10,

 4 2020, and a jury trial on October 19, 2020. ECF No. 95. After setting those dates, the Court, on its own

 5 motion, vacated the trial date given the current pandemic and resulting court closure under the

 6 applicable General Order; the Court also reset the trial confirmation hearing as a status hearing

 7 regarding trial setting (ECF No. 98).

 8          4.      The parties then moved to request the defendant’s matter be set for a future status hearing

 9 regarding trial setting on November 12, 2020, at 10:00 a.m. (ECF No. 100) instead of September 10,
10 2020. The Court granted the parties’ request and reset the status for November 12, 2020. ECF No. 101.

11          5.      In early November, the parties again asked the Court to reset the status hearing regarding

12 trial on January 7, 2021. ECF No. 104.

13          6.      By this stipulation, defendant Poya Khanjan, through his counsel of record, and the

14 United States now move to request that defendant’s matter be set for a future status hearing regarding

15 trial setting on March 11, 2021, at 10:00 a.m., and that current status hearing set for January 7, 2021, at

16 10:00 a.m. be vacated.

17          7.      Further, defendant also moves to exclude time between January 7, 2021, and March 11,

18 2021, under Local Code T4.

19          8.      The parties agree and stipulate, and request that the Court find the following:

20                  a)      The United States has represented that the discovery associated with this case

21 includes, collectively, investigative reports, electronic discovery obtained from the search of various

22 electronic devices, audio files (many of which are in a foreign language), records from the California

23 Department of Motor Vehicles, and records from telephone providers and banks that exceed 11,000

24 pages, all of which is subject to a protective order. The discovery also contains other physical evidence

25 seized from several search warrant locations. In anticipation of trial, the United States will continue to

26 produce any additional discovery that is generated as the United States prepares for trial.
27                  b)      Counsel for defendant desires additional time to review discovery, including the

28 physical evidence and that which will be produced up to the trial date, consult with his client who still

                                                         2
30
              Case 2:17-cr-00212-MCE Document 107 Filed 01/06/21 Page 3 of 4


 1 resides in North Carolina currently, to conduct investigation and research related to the charges, to

 2 continue to prepare pretrial motions, and to otherwise prepare for trial. Counsel also requests additional

 3 time to further discuss with his client and his client’s immigration counsel the potential immigration

 4 consequences. Defense counsel recently had a multi-week state, criminal trial that took much of his

 5 time to prepare for and then litigate, limiting his availability to work on this case.

 6                  c)      Further, defense counsel is not available for a status hearing on January 7, 2021,

 7 given his trial calendar in both state and federal court, and commitments in other cases, including

 8 working on continued litigation related to the COVID-19 pandemic. Defense counsel also has personal

 9 or familial obligations that have impacted his availability over the past several weeks, and will continue
10 to do so before March 11, 2021.

11                  d)      Counsel for defendant believes that failure to grant the above-requested

12 continuance would deny counsel the reasonable time necessary for effective preparation, taking into

13 account the exercise of due diligence, and would deny his client continuity of counsel.

14                  e)      The United States does not object to the defendant’s request.

15                  f)      Based on the above-stated findings, the ends of justice served by continuing the

16 case as requested outweigh the interest of the public and the defendant in a trial within the original date

17 prescribed by the Speedy Trial Act.

18                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19 et seq., within which trial must commence, the time period of January 7, 2021, to March 11, 2021,

20 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
21 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

22 finding that the ends of justice served by taking such action outweigh the best interest of the public and

23 the defendant in a speedy trial.

24 ///

25 ///

26 ///
27 ///

28 ///

                                                          3
30
             Case 2:17-cr-00212-MCE Document 107 Filed 01/06/21 Page 4 of 4


 1          9.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6    Dated: January 4, 2021                                 McGREGOR W. SCOTT
                                                             United States Attorney
 7
                                                             /s/ Rosanne L. Rust
 8                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
 9
10    Dated: January 4, 2021                                 /s/ Steve Whitworth (as
                                                             authorized)
11                                                           STEVE WHITWORTH
12                                                           Counsel for Defendant
                                                             POYA KHANJAN
13

14                                                   ORDER

15          The Court has read and considered the parties’ Stipulation. The Court hereby finds that the

16 Stipulation, which the Court incorporates by reference into this Order, demonstrates facts that provide a

17 basis to exclude time under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18 Code T4]. Time is excluded under the Speedy Trial Act between January 7, 2021, and March 11, 2021.

19          IT IS SO ORDERED.

20 Dated: January 6, 2021
21

22

23

24

25

26
27

28

                                                         4
30
